Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 08/03/2022 are acknowledged and entered.  According to the Amendments to the claims, claim 1 has /have been amended, claim 13 has /have been cancelled.  Accordingly, claims 1-12 and 14-20 are pending in the application.  An action on the merits for claims 1-12 and 14-20 are as follow.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, under claim 1, the “a coil of another appliance” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk (WO 2017/174634 A1) in view of Suga et al. (US 2021/0243853 A1).  
Regarding Independent Claim 1, Ozturk discloses a cooking appliance (a kitchen appliance 6, [0023], Figs 1-2), comprising: a housing having a cooking compartment (see housing of 6 having a cooking compartment, Figs 1-2) and including a bottom part defining a bottom surface (see a bottom part where 11 stands on, Figs 1-2);
a base below the bottom part (see a base under 8, Figs 1-2); and
an induction heating part (an induction heating part where 8 located, Figs 1-2) installed between the bottom part and the base (see Figs 1-2), the induction heating part including:
a receiver coil (receiver coil 8, [0024], Figs 1-2) installed adjacent to the base for wirelessly receiving power from a coil (the magnetic energy generated by the energy transmission coil 3 is received by the receiver coil 8, [0025], Figs 1-2) of another appliance (induction heating cooktop 1, [0023], Figs 1-2) to operate the cooking appliance (for operating the control unit, [0024]); and
Ozturk discloses the invention substantially as claimed and as discussed above; except, a working coil installed adjacent to the bottom part for inductively heating an object in the cooking compartment; an electromagnetic shielding plate provided between the working coil and the receiver coil for shielding electromagnetic waves, wherein a center of the receiver coil is overlapped with a center of the working coil.
Suga et al. teach a working coil (heating unit includes… coil 111, 112 and 113, [0049], Fig 1) installed adjacent to a bottom part for inductively heating an object (an object 5, [0054]) in a cooking area (a top plate 4 on which an object 5 to be heated, [0038], Fig 1); an electromagnetic shielding plate (supporting base 62… serves as a shield, [0075-0077], Figs 5-7) provided under the working coil (62 right under 11, Figs 1 and 5) for shielding electromagnetic waves (reduces the downward leakage of a magnetic field, [0077]), wherein a center of coils (drive circuits, such as 50a, [0045], Fig 1) is overlapped with a center of the working coil (heating unit includes… coil 111, 112 and 113, [0049], Fig 1; a center of 50a is overlapped with and/or coincide with a center of working coil 111, 112 and 113, Fig 3).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Ozturk with Suga et al.’s further teaching of a working coil installed adjacent to the bottom part (“the bottom part” taught by Ozturk already) for inductively heating an object in the cooking compartment; an electromagnetic shielding plate provided between the working coil and the receiver coil (“the receiver coil” taught by Ozturk already)  for shielding electromagnetic waves, wherein a center of the receiver coil is overlapped with a center of the working coil; because Suga et al. teaches, in Para. [0077] of providing an induction heating appliance with excellent shield that reduces the downward leakage of a magnetic field from the plurality of heating coils, and providing excellent heat sink that transfers heat of the plurality of heating coils during operation for safety protection.
Regarding Claims 2-5 and 18, Ozturk in view of Suga et al. teach the invention as claimed and as discussed above; except Claims 2-5 and 18, 
Suga et al. further teach:
Claim 2, wherein the electromagnetic shielding plate has a sheet shape (see 62 under Figs 5-7).
Claim 3, wherein the electromagnetic shielding plate contains aluminum (62 is made of… aluminum, [0077]).
Claim 4, wherein the electromagnetic shielding plate is one sheet of plate (see 62 under Figs 5-7) interposed between the working coil and the receiver coil (62 interposed between 111 and 45, see Fig 1 and 5).
Claim 5, wherein the electromagnetic shielding plate has a size that shields both the receiver coil and the working coil (62 has a size that shields both 45 and 111, Figs 1 and 5).
Claim 18, wherein an insulating plate (an insulator 60, [0075], Fig 5) for insulating heat is interposed between the back part of the housing (a back part of the housing, Fig 1) and the control board (controller 45, [0045], Fig 1; Note: since the insulating plate is provided on a lower surface side of the heating coil, [0002], Fig 1; it can interpret as the insulating plate under the third induction heating zone 3 is interposed between the back part of the housing and the control board as claimed).
Regarding Claims 12 and 14-17, Ozturk in view of Suga et al. teach the invention as claimed and as discussed above, Ozturk further teaches:
Claim 12, wherein the receiver coil (receiver coil 8… receives energy necessary for operating the control unit 7, [0024], Figs 1-2) has a circular shape (see Figs 1-2).
Claim 14, further comprising a control board (control circuit 7, [0025], Figs 1-2) for supplying the working coil with power received from the receiver coil (working coil 3 with power received from the receiver coil 8, [0025], Figs 1-2).
Claim 15, wherein the control board is installed behind a back part of the housing (7 is installed behind a back part of housing 6, Figs 1-2).
Claim 16, wherein a space below the bottom part (see Figs 1-2) and a space behind the back part of the housing (see Fig 1) are connected to communicate with each other (see details in Fig 1).
Claim 17, wherein the working coil (“the working coil” taught by Suga et al. already) and the control board (control circuit 7, [0025], Figs 1-2) are connected by a first coil connecting wiring via the connected spaces (Clearly, the connection wire between the working coil and the control board can via the connected spaces as claimed., Figs 1-2).
Claims 6-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk (WO 2017/174634 A1) in view of Suga et al. (US 2021/0243853 A1) as applied to claim 1, further in view of Schilling et al. (KR 2007 0107731 A).  
Regarding Claims 6-7, Ozturk in view of Suga et al. teach the invention as claimed and as discussed above; except Claims 6-7. 
	Schilling et al.  further teach: Claim 6, a working coil (induction coil 13, [38], Fig 4) includes a plurality of ferrites (ferrite core 25, [38], Fig 4) that radially extend from positions spaced apart from a center of the working coil by a prescribed distance (See details in Fig 4);
a receiver coil (induction coil 13, [38], Fig 4) includes a plurality of ferrites (ferrite core 25, [38], Fig 4) that radially extend from positions spaced apart from a center of the receiver coil by a prescribed distance (See details in Fig 4); and
an electromagnetic shielding plate (an aluminum plate 26, [38], Fig 4) includes ferrite corresponding regions overlapping with regions in which the ferrites are disposed (See details in Fig 4).
	Claim 7, wherein the ferrite corresponding regions are closed (See the ferrite corresponding regions been blocked by 26 in Fig 4).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Ozturk in view of Suga et al. with Schilling et al.’s further teaching of Claim 6, wherein: the working coil (“the working coil” taught by Suga et al. already) includes a plurality of first ferrites that radially extend from positions spaced apart from a center of the working coil by a prescribed distance; the receiver coil (“the receiver coil” taught by Ozturk already) includes a plurality of second ferrites that radially extend from positions spaced apart from a center of the receiver coil by a prescribed distance; and the electromagnetic shielding plate (“the electromagnetic shielding plate” taught by Suga et al. already) includes first ferrite corresponding regions overlapping with regions in which the first ferrites are disposed and second ferrite corresponding regions overlapping with regions in which the second ferrites are disposed, and Claim 7, wherein the first ferrite corresponding regions are closed and the second ferrite corresponding regions are closed; because Schilling et al. teach, in Para. [4] of providing an excellent induction heating device and a hob having the induction heating device, and makes it possible to manufacture the hob I various and different ways as desired.
Regarding Claims 8-11, Ozturk in view of Suga et al. teach the invention as claimed and as discussed above; except Claims 8-11. 
	Schilling et al. further teach: Claim 8, a working coil (induction coil 13, [38], Fig 4) includes a coil (coil wires 15, [38], Fig 4) surrounding a center of the working coil and being spaced apart from the center of the working coil (See details in Fig 4);
a receiver coil (induction coil 13, [38], Fig 4) includes a coil (coil wires 15, [38], Fig 4) surrounding a center of the receiver coil and being spaced apart from the center of the receiver coil (See details in Fig 4); and
an electromagnetic shielding plate (an aluminum plate 26, [38], Fig 4) includes regions corresponding to the coils and overlapping with regions in which the coils are disposed (See details in Fig 4).
Claim 9, wherein a first region and a second region at least partly overlap with each other (a first region and a second region can be arranged partly overlap with each other, since each regain taught by Schilling et al. respectively).
Claim 10, wherein the electromagnetic shielding plate includes vents (a plurality of openings 63, [0079], Figs 5-7, Suga et al.) provided in parts of a first region which do not overlap with a second region (vents can be provided in parts of a first region which do not overlap with a second region, since each regain taught by Schilling et al. respectively).
Claim 11, the working coil includes a first coil installation base (support device 20, [38], Fig 4) to which the coil is fixed (coil wires 15 is fixed, Fig 4); holes are provided in the first coil installation base (See holes between each 24 in Fig 4); and the holes of the first coil installation base and the vents (the vents of are around the circle edge of 62 in Figs 5-7 of Suga et al.) of the electromagnetic shielding plate at least partly overlap with each other (Clearly, the vents of Suga et al. and the holes of Schilling et al. can be at least partly overlap as claimed, see Figs 5-7 of Suga et al. and Fig 4 of Schilling et al.).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Ozturk in view of Suga et al. with Schilling et al.’s further teaching of claim 8, wherein: the working coil (“the working coil” taught by Suga et al. already) includes a first coil surrounding a center of the working coil and being spaced apart from the center of the working coil; the receiver coil (“the receiver coil” taught by Ozturk already) includes a second coil surrounding a center of the receiver coil and being spaced apart from the center of the receiver coil; and the electromagnetic shielding plate (“the electromagnetic shielding plate” taught by Suga et al. already) includes a first region corresponding to the first coil and overlapping with a region in which the first coil is disposed, and a second region
corresponding to the second coil and overlapping with a region in which the second coil is disposed, claim 9, wherein the first region and the second region at least partly overlap with each other, claim 10, wherein the electromagnetic shielding plate includes vents provided in parts of the first region which do not overlap with the second region,
claim 11, wherein: the working coil includes a first coil installation base to which the first coil is fixed; holes are provided in the first coil installation base; and the holes of the first coil installation base and the vents of the electromagnetic shielding plate at least partly overlap with each other; because Schilling et al. teach, in Para. [4] of providing an excellent induction heating device and a hob having the induction heating device, and makes it possible to manufacture the hob I various and different ways as desired.
Regarding Claims 19-20, Ozturk in view of Suga et al. teach the invention as claimed and as discussed above; except Claims 19-20. 
Schilling et al. further teach: Claim 19, wherein: a first central hole is provided in a center of working coil (see a first central hole is provided in a center of induction coil 13, [38], Fig 4);
a second central hole is provided in a center of the receiver coil (a second central hole is provided in a center of receiver coil 8, [0024], Fig 1, taught by Ozturk);
a third central hole is provided in a center of the electromagnetic shielding plate (a third central hole is provided in a center of aluminum plate 26, [38], Fig 4); and the first central hole, the second central hole, and the third central hole communicate with one another (see Fig 4 of Schilling et al. and Fig 1 of Ozturk).
Claim 20, a temperature measurement module (temperature sensor 18… located in the central part, [38], Fig 1) is provided to pass through a first central hole, a second central hole, and a third central hole in a vertical direction (pass through each central hole in a vertical direction, see Fig 4 of Schilling et al. and Fig 1 of Ozturk).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Ozturk in view of Suga et al. with Schilling et al.’s further teaching of claims 19-20; because Schilling et al. teach, in Para. [4] of providing an excellent induction heating device and a hob having the induction heating device, and makes it possible to manufacture the hob I various and different ways as desired.
Response to Arguments
Applicant’s arguments with respect to Claims 1-12 and 14-20 have been considered but are moot in view of the new ground(s) of rejection presented in this Office Action as stated above.
A. The applicant's argument on Remarks, namely “Applicant respectfully submits that Ozturk does not teach or suggest the above-noted features of claim 1. According to Ozturk, the receiving coil 8 is a component of the cooking appliance 6, but the working coil 3 is a component of the Ill cooktop 1. The receiving coil 8 of the cooking appliance 6 is aligned to the working coil 3 of the IH cooktop 1 in order for the receiving coil 6 to receive power from the working coil 3. In contrast, in the claimed invention, the cooking appliance includes an induction heating part comprising a working coil and a receiver coil whose center is overlapped with and/or coincide with a center of the working coil. The receiver coil receives power to operate the cooking appliance from another coil of another appliance, not from the working coil. As recited in claim 1, an electromagnetic shielding plate is provided between the working coil and the receiver coil for shielding electromagnetic waves. This apparently shows that the alignment of the working coil and the receiving coil of the induction heating unit is not for the receiving coil to receive power from the working coil. That is, the working coil 3 of Ozturk corresponds to another coil of another appliance in claim 1, and not the working coil of the induction heating part of claim 1”.
The examiner’s response: The combination of Ozturk in view of Suga et al. satisfying all the structural limitations and fully discloses the recited limitations of independent claim 1 as set forth in this office action shown above. Therefore, the examiner maintains the rejection. During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)”.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention” (MPEP 2173.01(I)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761